Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatch et al. US 2020/0409441 A1.

	Hatch teaches:
18. A multi-component device comprising: 
a plurality of components configured to receive power through a power rail connected to a host device; [Fig. 1A]
a power sensor connected to the power rail and configured to generate a measured power value corresponding to a total power consumed by the plurality of components by measuring the total power; [Fig. 1A 352] and 
a global controller [Fig. 1A controller 102] configured to 
determine one of the plurality of components as a priority component operating with a fixed performance [Fig. 6 and Fig. 16, processor gets fixed performance with full speed clock] and 
determine the components except the priority component as non-priority components operating with a variable performance in a priority mode based on power control information provided from the host device.  [Fig. 3 and 4, power control 402 gives power credits based on feedback from power usage monitor 352] and 

Hatch teaches:
19. The multi-component device of claim 18, wherein: the global controller monitors whether the total power exceeds a power limit based on a target power value and the measured power value and when the total power exceeds the power limit in the priority mode, the global controller converts from the priority mode to a non-priority mode by determining all of the plurality of components as the non-priority components, and each of the plurality of components operates with the variable performance in the non-priority mode based on the target power value and the measured power value such that the total power does not exceed the power limit.  [Fig. 6 reduces clock speeds (variable performance mode) when the backlog increases, so that power can be shifted to the read/write commands, in this mode, all components operating at variable performance]

	Regarding claim 20, this method claim recites the steps for applying the features recited in the apparatus claim 18 and is rejected on the same grounds and rationale as claim 18 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. US 2020/0409441 A1 in view of WARRINER US 2016/0320995 A1.

	Hatch teaches:
1. A storage device comprising: 
a solid state drive (SSD) configured to store data and receive power through a power rail connected to a host device; [Fig. 1A 104]
Hatch does not teach the following limitation, however, WARRINER teaches:
a field programmable gate array (FPGA) configured to process data read from the SSD or data to be stored in the SSD and receive power through the power rail; [para. 0071, “In addition, those of ordinary skill in the art will recognize that devices of a less general purpose nature, such as hardwired devices, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), or the like, may also be used without departing from the scope and spirit of the inventive concepts disclosed herein.”]
Hatch further teaches:
a power sensor connected to the power rail and configured to generate a measured power value corresponding to a total power consumed by the SSD and the FPGA by measuring the total power; [Fig. 1A 352] and 
a global controller [Fig. 1A controller 110] configured to determine one of the SSD and the FPGA as a priority component operating with a fixed performance and determine another of the SSD and the FPGA as a non-priority component operating with a variable performance in a priority mode based on power control information provided from the host device.  [Fig. 6 when backlog threshold is below a threshold, clocks are set to full speed, a fixed performance mode, while the total power feedback is used to vary power consumed by the SSD to remain under power cap (non-priority)]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of WARRINER with those of Hatch.  A person having ordinary skill in the art would have been motivated to combine the teachings because WARRINER teaches that an FPGA can be used controller 320 or PID control 310.
	

	Hatch teaches:
2. The storage device of claim 1, wherein the power control information provided from the host device includes a target power value indicating a power limit of the storage device, priority component information indicating the priority component and a target performance value indicating the fixed performance of the priority component.  [Fig. 8 target % relative to maximum power for power control loop]


	Hatch teaches:
3. The storage device of claim 2, wherein the priority component operates with the fixed performance in the priority mode based on the target performance value regardless of the measured power value.  [Fig. 8 DFS control operates clock frequencies based on feedback from backlog]

	Hatch teaches:
4. The storage device of claim 3, wherein the non-priority component operates with the variable performance in the priority mode based on the target power value and the measured power value such that the total power does not exceed the power limit.  [Fig. 8 Power control measures system power and uses target setting (percentage relative to max power) to not exceed limit]

	Hatch teaches:
5. The storage device of claim 2, wherein: the global controller determines each of the SSD and the FPGA as the non-priority component in a non-priority mode, and each of the SSD and FPGA operates with the variable performance in the non-priority mode based on the target power value and the measured power value such that the total power does not exceed the power limit.  [Fig. 8 DFS reduces clocks when backlog exceeds a thresholds (places the FE and BE into non-priority modes to shift power to the SSD where it is needed.  SSD still in non-priority mode because it is power throttling to remain within max power constraints.]


	Hatches teaches:
6. The storage device of claim 5, wherein the global controller monitors whether the total power exceeds the power limit based on the target power value and the measured power value, and when the total power exceeds the power limit in the priority mode, the global controller converts from the priority mode to an adaptive mode in which the target power value is changed.  [Fig. 8 power control uses power credit system when throttling power to remain under target]

	Hatch teaches:
7. The storage device of claim 6, wherein the global controller adjusts the target power value periodically with a power adjustment period based on an average power value indicating an average of the total power during a time window.  [para. 0058]

	Hatch teaches:
8. The storage device of claim 7, wherein: the global controller sequentially decreases the target power value with the power adjustment period when the total power exceeds the power limit in the adaptive mode and converts from the adaptive mode to the non-priority mode by determining each of the SSD and the FPGA as the non-priority component when the target power value is decreased to be lower than a low limit value, and each of the SSD and FPGA operates with the variable performance in the non-priority mode based on the target power value and the measured power value such that the total power does not exceed the power limit.  [Fig. 8]

	Hatch teaches:
9. The storage device of claim 2, wherein: the SSD includes: a first fixed performance controller configured to, based on the target performance value, generate a first fixed performance control value to control the fixed performance of the SSD; and a first variable performance controller configured to, based on the target power value and the measured power value, generate a first variable performance control value to control the variable performance of the SSD such that the total power does not exceed the power limit, and the FPGA includes: a second fixed performance controller configured to, based on the target performance value, generate a second fixed performance control value to control the fixed performance of the FPGA; and a second variable performance controller configured to, based on the target power value and the measured power value, generate a second variable performance control value to control the variable performance of the FPGA such that the total power does not exceed the power limit.  [Fig. 8 DFS for fixed performance when not throttling and power control loop for adaptive control]

	WARRINER teaches:
10. The storage device of claim 9, wherein each of the first variable performance controller and the second variable performance controller includes a proportional-integral-differential (PID) controller configured to generate each of the first variable performance control value and the second variable performance control value based on the target power value and the measured power value such that the measured power value converges to the target power value.  [Fig. 3 310 PID control loop]

	Hatch teaches:
11. The storage device of claim 9, wherein the first fixed performance control value and the first variable performance control value indicate an input-output bandwidth of the SSD and the second fixed performance control value and the second variable performance control value indicate an operation frequency of the FPGA.  [Fig. 8]

	Hatch teaches:
12. The storage device of claim 9, wherein in a first priority mode in which the SSD is determined as the priority component and the FPGA is determined as the non-priority component, the global controller enables the first fixed performance controller and the second variable performance controller and disables the second fixed performance controller and the first variable performance controller such that the SSD operates with the fixed performance based on the first fixed performance control value and the FPGA operates with the variable performance based on the second variable performance control value.  [Fig. 8]

	Hatch teaches:
13. The storage device of claim 9, wherein in a second priority mode in which the FPGA is determined as the priority component and the SSD is determined as the non-priority component, the global controller enables the first variable performance controller and the second fixed performance controller and disables the first fixed performance controller and the second variable performance controller such that the SSD operates with the variable performance based on the first variable performance control value and the FPGA operates with the fixed performance based on the second fixed performance control value.  [Fig. 8]

	Hatch teaches:
14. The storage device of claim 9, wherein in a non-priority mode in which each of the SSD and the FPGA are determined as the non-priority component, the global controller enables the first variable performance controller and the second variable performance controller and disables the first fixed performance controller and the second fixed performance controller such that the SSD operates with the variable performance based on the first variable performance control value and the FPGA operates with the variable performance based on the second variable performance control value.  [Fig. 8]

	Hatch teaches:
15. The storage device of claim 2, wherein the global controller receives a ratio of the fixed performance with respect to a maximum performance of the priority component as the target performance value from the host device.  [Fig. 8 target is % (ratio) of max power]

	Hatch teaches:
16. The storage device of claim 2, wherein: each of the SSD and the FPGA includes a temperature sensor configured to generate an operation temperature value indicating an operation temperature of each of the SSD and the FPGA by measuring the operation temperature, and the non-priority component operates with the variable performance based on the target power value, the measured power value, the operation temperature value, and a target temperature value indicating a limit of the operation temperature.  [Fig. 3 thermal control 404]

	WARRINER teaches:
17. The storage device of claim 2, wherein the power control information is provided based on a command that is transferred from the host device to the SSD.  [Fig. 3 power state 245 sent from Host 200]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115